          Case 1:20-cv-08934-KPF Document 23 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JITENDER KESWANI,

                            Plaintiff,
                                                       20 Civ. 8934 (KPF)
                     -v.-
                                                            ORDER
SOVEREIGN JEWELRY, INC.;
SATISH DARYANANI,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

        On December 15, 2020, the Court set the following schedule for

Defendants’ motion to dismiss the Complaint: Defendants were to file their

motion to dismiss on or before February 16, 2021, Plaintiff was to file his

opposition papers on or before April 5, 2021, and Defendants were to file their

reply papers, if any, on or before April 26, 2021. As of the date of this Order,

the Court has not received any correspondence from Plaintiff concerning

Defendants’ pending motion to dismiss. Accordingly, the Court will consider

Defendants’ motion unopposed if Plaintiff does not respond on or before May 7,

2021.

        The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

        SO ORDERED.

Dated: April 13, 2021
       New York, New York

                                                 KATHERINE POLK FAILLA
                                                United States District Judge
